Wound Management Technologies, Inc. 777 Main Street-Suite 3100 Fort Worth, Texas 76102 817-820-7080 Phone 888-746-7566 Fax September 20, 2010 Mr. Kevin L. Vaughn, Accounting Branch Chief United States Securities and Exchange Commission Washington, DC 20549 Mail Stop 3030 Re: Wound Management Technologies, Inc. Form 10-K for the year ended December 31, 2009 and Form 10Q for the quarter ended June 30, 2010File No. 0-11808 Dear Mr. Vaughn: In reference to your letter of September 14, 2010, we will respond to each item by September 27, 2010, as we previously agreed.In addition, we received your phone call notifying us that you were sending a revised letter, which we received by fax today.Please let us know if you have further comments or need additional clarification on the responses we provide next week. Sincerely, s:/Scott A. Haire Scott A. Haire, President SAH/reo
